UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g)OF THE SECURITIES EXCHANGE ACT OF 1934 Harvest Capital Credit Corporation (Exact name of registrant as specified in its charter) Delaware 46-1396995 (Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 450 Park Avenue, Suite 500, New York, New York (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, par value $0.001 NASDAQ Capital Market If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.x If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.¨ Securities Act registration statement file number to which this form relates:333-185672 Securities to be registered pursuant to Section12(g) of the Act:None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item1.Description of Registrant’s Securities to be Registered. The description of the common stock contained in the section entitled “Description of Capital Stock” in the Registration Statement on Form N-2 (File No. 333-185672), filed with the Securities and Exchange Commission under the Securities Act of 1933 on April 24, 2013, as amended from time to time, is incorporated by reference herein. Item2.Exhibits. Pursuant to the Instructions as to exhibits for registration statements on Form 8-A, the documents listed below are filed as exhibits to this Registration Statement: Number Exhibit Restated Certificate of Incorporation of Harvest Capital Credit Corporation** Bylaws of Harvest Capital Credit Corporation* Specimen Certificate of Harvest Capital Credit Corporation’s common stock, par value $0.001 per share* *Incorporated by reference to Harvest Capital Credit Corporation’s registration statement on Form N-2 Pre-Effective Amendment No. 1 (File No. 333-185672), filed on March 26, 2013. **Incorporated by reference to Harvest Capital Credit Corporation’s registration statement on Form N-2 Pre-Effective Amendment No. 2 (File No. 333-185672), filed on April 24, 2013. SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 2, 2013
